Citation Nr: 0029177	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left (minor) upper extremity impairment due to 
cerebrovascular accident prior to January 1, 1966.  

2.  Entitlement to an evaluation in excess of 60 percent for 
left (minor) upper extremity impairment due to 
cerebrovascular accident effective on and after January 1, 
1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
November 1993.  

This appeal arose from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to an evaluation in excess of 30 percent for 
cerebrovascular accident with left (minor) upper extremity 
impairment.  

In March 1998 the RO increased the evaluation for 
cerebrovascular accident with left upper extremity impairment 
to 60 percent disabling effective from January 1, 1996.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

It is noted that in the informal hearing submitted by the 
veteran's representative in October 2000, disagreement was 
expressed with the February 1999 decision wherein the RO 
denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability, of which the veteran was notified in March 
1999.  Failure to provide a SOC when a timely notice of 
disagreement (NOD) is filed is a procedural defect requiring 
a remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, a NOD, 
to be timely, must be filed within one year of the date of 
notification of the decision of the decision.  38 C.F.R. 
§ 20.302 (2000).  

Accordingly the Board does not have jurisdiction to remand 
the matter for a SOC; however, the statement of the 
representative may be liberally construed as an attempt to 
reopen a claim of entitlement to a TDIU.  The same informal 
hearing raised the issue of entitlement to special monthly 
compensation.  As the foregoing claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  From January 1, 1994 to December 31, 1995 left (minor) 
upper extremity impairment due to cerebrovascular accident 
was manifested by no more than moderate incomplete paralysis 
of all radicular groups.  

2.  On and after January 1, 1996 left (minor) upper extremity 
impairment due to cerebrovascular accident has been 
manifested by no more than severe incomplete paralysis of all 
radicular groups in the minor arm; complete paralysis is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for left (minor) upper extremity impairment due to 
cerebrovascular accident have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.10, 
4.21, 4.40, 4.45, 4.124a, Diagnostic Codes 8007-8009, 8513 
(2000).  

2.  The criteria for an evaluation in excess of 60 percent 
for left (minor) upper extremity impairment due to 
cerebrovascular accident on and after January 1, 1996 have 
not been met. 38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.10, 4.21, 4.40, 4.45, 4.124a, Diagnostic Codes 8007-
8009, 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service Medical Board report from July 1993 noted increased 
pronator tone in the left arm.  There was a dense monoplegia 
in the left arm with only trace finger flexion and shoulder 
adduction.  Sensory examination was intact.  

A VA hospital report from July 1993 noted that the veteran 
was transferred from a naval hospital for further care and 
rehabilitation.  She only stayed a few days and was 
discharged as she did not need nursing home care.  The 
discharge summary noted that she had weakness in her left 
hand, but could make a fist and could use all of the muscles 
on the left side.  

A report from the date of discharge from the hospital noted a 
one pound gross grasp on the left versus 40 pounds on the 
right.  Sensation in the left upper extremity was intact.  
Range of motion was within normal limits.  The left shoulder 
had 2/5 strength for flexion and extension.  

By September 1993 the veteran had a 20-pound grasp on the 
left and sufficient left shoulder co-contraction to perform 
10 "girls push-ups."  She could also perform 10 wrist 
extension repetitions with one quarter of a pound.  

By October 1993 gross grasp was 21 pounds on the left, and 
the veteran could perform 10 left wrist extension repetitions 
with a half-pound.  She complained of difficulty coordinating 
upper and lower extremities in pool exercises.  

In November 1993 the veteran complained of flexion of the 
left index finger after repeated grasp and release tasks.  
She showed an automatic protective reaction of extending her 
left upper extremity, open palm with the thumb and finger 
abducted and also demonstrated rapid fatigue of the left 
grasp/release hand tasks.  She had achieved a goal of left 
elbow extension against gravity more than three repetitions.  

A January 1994 report noted that there was mild left 
hemiparesis.  A therapy report from that month noted that the 
veteran had achieved the goal of placing her left hand on the 
table fingers abducted in the seated position.  

A report from April 1994 noted that the veteran complained of 
an inability to braid her hair, tie her shoes or perform slow 
deliberate motions using the left upper extremity.  She 
admitted to overcompensating using the right hand.  She had 
full extension of the left fingers and full wrist extension.  
Gross grasp was average for the left hand.  

VA examinations were conducted in May 1994, December 1995, 
July 1997 and July 1998.  

The May 1994 examination noted that the veteran had made a 
remarkable near complete recovery.  By history her movements 
were slow, mechanical and purposeful and required a great 
deal of concentration.  

The veteran had nearly identical strength in the left upper 
extremity relative to the right.  There was a little 
difficulty relaxing the left hand once put into a contracted 
position.  Reflexes were hyperreflexic in the left upper 
extremity.  The diagnosis was that the veteran had resultant 
hemiparesis and hemiplegia with remarkably near complete 
recovery.  

On the December 1995 examination the veteran reported 
significant recovery since the initial event, whereas her 
left side used to be basically flaccid.  She stated that she 
did okay grasping but had to concentrate to release her grip 
and it would take several seconds to do that.  She stated 
that she was driving her own car, taking care of her own 
house and otherwise caring for her daily needs for the most 
part.  She was working as a housewife and mother.   

There was some mild to moderate muscle hypertrophy of the 
left biceps and forearm and the left thenar eminence.  When 
she was not aware of it, her hand assumed a claw-like pattern 
but as she would look at it and become aware of it, she was 
able to form a grip and straighten it out.  She clearly had 
some residual weakness of the left arm, characterized as 3-
4/5.  The impression in relevant part was status posterior 
cerebrovascular accident with moderate weakness and rather 
pronounced coordination problems of the left upper extremity.  

In the veteran's substantive appeal she stated that she was 
having considerable problems with use of her left arm and 
control of its functions.  


When the July 1997 VA examination was conducted the veteran 
reported left upper extremity impairment worsening over the 
last year and a half.  This was characterized mainly by 
spasm-type complaints in the left upper extremity.  
Previously she had some mild spasms occasionally and a grasp 
reflex.  These had increased significantly.  

The veteran stated that when she did not expect it she would 
have flexure spasms causing her to hold her arm in flexion 
for several minutes until she would be able to force it down 
with the other arm.  

With respect to the grasp reflex, when she would try to play 
the violin she would put her fingers on the strings and could 
not release them without using the other hand.  When holding 
an object she would have a strong grip on it until prying off 
the fingers with the opposite hand.  In the last year and a 
half this had increased to include her biceps area and 
forearm, which would go into spasms and need to be forcefully 
released.  The veteran stated that for the last year, 
particularly in the left elbow, the flexion problem could 
occur two to three times a week.  She had noticed no increase 
in frequency in the past few months.  

The veteran stated that in the morning when waking up she 
would notice some general increased weakness of the left arm.  
This would improve through midday, but then she would start 
having problems with spasms and weakness upon using her left 
arm more.  She denied any loss of overall motion in the left 
upper extremity.  

The veteran felt that she improved to a maximum of about 40 
percent of her prestroke function due to physical therapy and 
perseverance, but also felt that in the last year or so she 
had lost about half of that function.  

On examination of the left upper extremity both biceps 
measured 24 centimeters at their thickest part.  At the 
thickest part of the forearms measurements were 24 
centimeters on the right and 21.5 centimeters on the left.  
Examination of the hands showed some muscle atrophy of her 
left palmar area and particularly of the thenar eminence.  In 
general she had lost some muscle tone and thickness of her 
left hand and palm.  

In terms of dexterity of her left hand, the veteran stated 
that she had lost approximately 20 percent of her digital 
dexterity compared to her maximum improvement after the 
stroke.  

Range of motion was basically normal, but she had to go 
through it very slowly and consciously.  When asked to extend 
her left arm she lacked 30 degrees of full extension and then 
immediately was able to get to full extension as she looked 
at her left arm over the next five seconds or so.  The 
process was the same with respect to flexion.  She was able 
to flex her left arm but lacked 30 degrees of full flexion.  
But again as she looked at her left arm she was able over the 
next five seconds to gain full flexion of her left arm.  

The veteran had good shoulder strength holding her arms at 90 
degrees to her body.  She had 4/5 strength on the left.  Her 
strength as judged in holding her arms in full flexion and 
trying to resist extension was 3/5 on the left.  Strength 
going from extension to flexion was 1-2 on the left.  Deep 
tendon reflexes on the left showed hyperreflexia in both 
extension and flexion of her arm and hand, 4-5.  

The examiner stated that after doing repeated motions there 
was no significant change for strength and reflexes.  However 
judging from the veteran's history, and the fact that she had 
some atrophy noted in her hands, and that the spasm was worse 
from the last examination in the grasp reflex and the flexion 
reflex of the elbow, it appeared that she did have 
approximately a functional capacity of 20 percent as compared 
to the right arm in terms of range of motion and overall 
function.  

The July 1998 VA examination report noted that the veteran 
was in no acute distress but carried her left arm slightly 
flexed at the elbow, and the fingers tended to be flexed at 
all levels.  She could get them to relax with some 
encouragement.  

Motion of the upper extremities at the joint level was normal 
comparing left to right.  However there was weakness of all 
joint groups of the left upper extremity at about 3.5/5 to 
4+/5.  

There did seem to be some spasm of the intrinsic hand muscles 
with grip testing.  The fingers had to be rolled out flat 
with assistance.  The arm showed very slight atrophy of the 
antebrachium muscles and brachium muscles.  Sensation was 
normal.  There were slightly brisk reflexes in the left upper 
extremity.  Coordination was minimally impaired.  

The impression was status post right middle cerebral artery 
thrombosis with resultant left hemiparesis and with fairly 
remarkable recovery although not complete.  The examiner 
found that employment requiring fine dexterous hand movements 
with the left hand could not be possible.  Also there would 
be limitations in employment requiring strength in the left 
upper extremity and repetitive hand movements would be 
limited.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

New legislation signed into law and effective October 30, 
2000 amends 38 U.S.C.A. § 5107 to eliminate the well-grounded 
claim requirement.  See H.R. 4205, THE FLOYD D. SPENCE NATIONAL 
DEFENSE AUTHORIZATION ACT FOR FY 2001, Title XVI, Subtitle B, § 
1611 (October 30, 2000).  

Embolism, thrombosis or hemorrhage of the brain is evaluated 
100 percent disabling for 6 months.  Thereafter residuals are 
evaluation with a minimum rating of 10 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8007 to 8009.  

Complete paralysis of all radicular groups in the minor arm 
is evaluated as 80 percent disabling.  Severe incomplete 
paralysis of all radicular groups of the minor arm is 
evaluated as 60 percent disabling.  Moderate incomplete 
paralysis of all radicular groups of the minor arm is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  

A note preceding the schedule of ratings for diseases of the 
peripheral nerves states that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  

A note following the ratings for nerves affecting the upper 
extremities states that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group ratings.  

Loss of use of the minor hand is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2000).  

The maximum evaluation for limitation of motion of the minor 
arm is 30 percent disabling and this is assigned in the case 
of limitation to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  

Where there is limitation of flexion of the minor forearm to 
55 degrees a 30 percent evaluation is warranted.  A 40 
percent evaluation is assigned for limitation of flexion of 
the minor forearm to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2000).  

A 30 percent evaluation is available if there is limitation 
of extension of the minor forearm to 100 degrees.  A 40 
percent evaluation is assigned for limitation of extension of 
the minor forearm to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2000).  

A note following the elbow and forearm diagnostic codes 
states that in all forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury are to be separately 
rated and combined not to exceed the rating for loss of use 
of the hand.  

Loss of use of a hand for the purpose of special monthly 
compensation, will beheld to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  38 C.F.R. 
§ 4.63 (2000).


An evaluation of 30 percent or 40 percent is available only 
in the case of ankylosis of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2000).  

Ratings from 10 percent to 50 percent are provided for 
impairment of two to five fingers of the minor hand.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223 (2000).  

The ratings provided under diagnostic codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of the fingertips to within two inches or 5.1 
centimeters of the median transverse fold of the palm.  

The ratings for codes 5220 to 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the 
fingertips to within two inches or 5.1 centimeters of the 
transverse fold of the palm.  Limitation of motion of less 
than one inch (2.5 centimeters) in either direction is not 
considered disabling.  

In cases of evaluation of injuries that are or can be rated 
in accordance with limitation of motion of a part, there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
during flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997);  DeLuca, 8 Vet. 
App. at 206.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
veteran's claim; no further assistance in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  Service 
and post service treatment records have been obtained and the 
veteran has been afforded a series of VA examinations.  The 
Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

Upon review of the evidence of record, the Board is of the 
opinion that prior to January 1, 1996, the criteria for an 
evaluation in excess of 30 percent for left upper extremity 
impairment due to cerebrovascular accident have not been met.  

The pertinent evidence from the period between the veteran's 
discharge from service and the end of 1995 show a remarkable, 
nearly full recovery from symptoms of the service-connected 
cerebrovascular accident, which mainly consisted of partial 
paralysis with weakness, incoordination and contraction of 
some muscle groups.  There was no limitation of range of 
motion of the joints and there was no sensory impairment 
shown.  The Board accordingly finds that there was no more 
than moderate partial paralysis during this time period.  

To further explain this finding, as noted above, in July 1993 
a service Medical Board report found dense monoplegia in the 
left arm with only trace finger flexion and shoulder 
adduction.  On discharge from the VA hospital that month the 
veteran had only a one pound grasp in the left hand.  By 
October 1993 though, her gross grasp was 21 pounds.  A 
January 1994 report described left hemiparesis as only mild 
at that time.  

A report from April 1994 noted that the veteran had full 
extension of the left fingers and full wrist extension of the 
left hand.  Gross grasp was average for the left hand.  

The May 1994 VA examination that was conducted noted that the 
veteran's movements were slow, mechanical and purposeful and 
required a great deal of concentration, but she had nearly 
identical strength in the upper left extremity relative to 
the right.  There was a little difficulty relaxing the left 
hand once put into a contracted position and the left upper 
extremity was hyperreflexic.  All in all though, the examiner 
felt that remarkably near complete recovery from hemiparesis 
and hemiplegia was shown.  

On the December 1995 examination the veteran reported 
significant recovery since the initial event whereas her left 
side used to be basically flaccid.  She stated that she did 
okay grasping but had to concentrate to release her grip and 
it would take several seconds to do that.  She was caring for 
her daily needs for the most part and was working as a 
housewife and mother.  

Findings included some mild to moderate muscle hypertrophy of 
the left biceps and forearm and the left thenar eminence.  
Her hand assumed a claw-like pattern when she was not paying 
attention but when she became aware of it she is able to form 
a grip and straighten it out.  Strength in the left arm was 
3-4/5.  The impression was that the veteran had moderate 
weakness and rather pronounced coordination problems of the 
left upper extremity.  

In summary, prior to January 1, 1996, the veteran did have 
some evidence of contraction of the upper left extremity, 
hyperreflexia, moderate weakness and coordination problems, 
but nonetheless was deemed by treatment professionals to have 
made an almost complete recovery that was characterized by 
them as remarkable.  These facts are most consistent with a 
finding that the veteran's incomplete paralysis was no more 
than moderate in degree.  

Therefore a 30 percent evaluation is the appropriate 
evaluation under the codes pertaining to neurological 
impairment and the veteran's claim for an increase for this 
time period is denied.  38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.10, 4.21, 4.40, 4.45, 4.124a, Diagnostic 
Codes 8007-8009, 8513.  

The Board considered whether other diagnostic criteria 
pertaining to the left upper extremity, specifically codes 
pertaining to limitation of motion, would allow for a higher 
evaluation.  However, limitation of motion was not shown by 
the evidence of record.  

In the judgment of the Board more than adequate consideration 
has been given to the factors pertaining to functional 
limitation set forth in VA regulations and in the DeLuca case 
- specifically weakness, incoordination, fatigability, 
painful motion, and effect of symptoms on daily living 
activities.  The Board considered these provisions because 
the veteran's disability clearly could be evaluated in terms 
of limitation of motion if there were any such limitation.  

There was no indication that the veteran experienced pain on 
motion of her left upper extremity.  She did have weakness 
and incoordination as a result of her stroke but in the view 
of the Board, the evidence did not show these to the extent 
that motion could be considered limited at a particular 
point.  Moreover, none of her treatment providers found that 
there was any limitation of motion of the hand/fingers, 
wrist, elbow or shoulder.  

On and after January 1, 1996, the criteria for an evaluation 
in excess of 60 percent have likewise not been met. 
38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.10, 
4.21, 4.40, 4.45, 4.124a, Diagnostic Codes 8007-8009, 8513.

To further explain this finding with reference to the 
relevant evidence of record, at her July 1997 VA examination, 
the veteran reported worsening left upper extremity with 
flexure spasms in the arm and a grasp reflex.  This 
reportedly had occurred about two to three times a week for a 
year.  

She also reported weakness with use of her arm and reduced 
digital dexterity from her maximum post stroke improvement 
but denied any loss of overall motion in the left upper 
extremity.  The examination showed that the left forearm was 
thinner in circumference than on the right.  There was some 
muscle atrophy of her left hand.  

Range of motion was basically normal but she had to go 
through it very slowly and consciously.  She was able to 
attain full active range of motion with concentration.  There 
was some weakness in certain muscle activities on the left as 
well and hyperreflexia.  

The examiner found no fatigability on repeated motion 
testing.  It was felt though that her left upper extremity 
was functioning at only about 20 percent of her prestroke 
level.  Historically the veteran's symptoms and impairment 
had increased over the last year and a half, or since roughly 
the beginning of 1996.  

At the July 1998 VA examination the veteran carried her left 
arm slightly flexed at the elbow and the fingers tended to be 
flexed at all levels.  She could get them to relax with some 
encouragement.  Motion of the upper extremities at the joint 
level was normal comparing left to right.  There was weakness 
in the left upper extremity that ranged from about 3.5/5 to 
4+/5. The arm showed very slight atrophy of the antebrachium 
muscles and brachium muscles.

There did seem to be some spasm of the intrinsic hand muscles 
with grip testing.  The fingers had to be rolled out flat 
with assistance.  Sensation was normal.  There were slightly 
brisk reflexes in the left upper extremity, 2+.  Coordination 
was minimally impaired.  

The examiner concluded that there was a fairly remarkable 
recovery although not complete.  It was felt that employment 
requiring fine dexterous hand movements with the left hand 
would not be possible.  Also there would be limitations in 
employment requiring strength in the left upper extremity and 
repetitive hand movements would be limited.  

In summary in the period on and after January 1, 1996, the 
veteran has shown significant impairment in the left upper 
extremity but had had a partial recovery.  There is weakness, 
as well as some muscle contractions, and hyperreflexia but 
there is not complete paralysis of the extremity.  Rather 
there is significant function.  

Even with the findings on examination in July 1997, which 
seemed to represent the most significant impairment since the 
stroke, the Board cannot find that there was complete 
paralysis of all radicular groups in the left upper 
extremity.  At that time the veteran was deemed to have 20 
percent of the pre-stroke function and that was with 
consideration of flare-ups of symptoms.  There was weakness 
but no apparent fatigability with repeat testing of strength 
and range of motion.  

The subsequent examination showed better strength, less 
hyperreflexia and the like.  The impression was that fairly 
remarkable but not complete recovery.  This does not support 
an award of more than a 60 percent evaluation.  

As with the prior period at issue, additional diagnostic 
codes pertaining to limitation of motion of the upper 
extremity were considered.  The Board also considered the 
veteran's contention that there was in essence a loss of use 
of the hand.  

The disability has been evaluated with a diagnostic code that 
provides the greatest potential compensation.  An evaluation 
in excess of 60 percent have not been shown to be supported 
under any other diagnostic code.  There is certainly not a 
loss of use of the hand; nor is there any evidence of 
limitation of motion.  In other words, the veteran did not 
have no effective function remaining in the left hand other 
than that which would be equally well served by an amputation 
stump at the site of election below the left elbow with use 
of a suitable prosthetic appliance. 

More than adequate consideration has been given to the 
factors pertaining to functional limitation set forth in VA 
regulations and in the DeLuca case - specifically weakness, 
incoordination, fatigability, painful and the impact of the 
veteran's symptoms on her daily activities as well as 
variability or flare-ups of symptoms.  

The veteran has some shown weakness during range of motion 
testing and impairment in coordination, but not to the extent 
in the view of the Board that range of motion can be deemed 
limited at that level.  Again, the treatment providers have 
stated that there is no limitation of motion.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and concluded that 
the veteran did not meet the criteria for consideration of an 
extraschedular evaluation.  The Board agrees.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

That is not to say that the veteran does not have significant 
disability.  Rather, the current schedular criteria 
adequately compensate her for the current demonstrated nature 
and extent of severity of her left upper extremity stroke 
residuals.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  

The veteran described herself on a VA examination as a 
homemaker and mother.  In any event, while the VA examiner 
who conducted the 1998 examination found that the veteran 
would be limited in repetitive motion of the left hand, 
activities requiring fine dexterous hand movements and 
strength of the left upper extremity, there is no evidence 
that the veteran was considered markedly impaired from 
employment as a result.  The veteran has not submitted 
evidence that indicates marked interference with employment 
due to left upper extremity impairment.  

Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an evaluation in excess of 30 percent for left 
(minor) upper extremity impairment due to cerebrovascular 
accident prior to January 1, 1996 is denied.  

Entitlement to an evaluation in excess of 60 percent for left 
(minor) upper extremity impairment due to cerebrovascular 
accident on and after January 1, 1996 is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 



